DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection of claim 5 is being withdrawn for examination purposes the limitation is directed to when something is not requested such as if the sidelink does not request a report the timer will not start, which it would be obvious that the reason for the timer is the report request and if there is no report request there is no need for the timer.
Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recite the limitation wherein the second sidelink transmission does not indicate a channel state information (CSI) report request which appear to be described in the specification in par.00108, but there is not enough information to define the scope of the limitation.
Regarding the argument “Tseng seems to be silent as to responsive to performing the first sidelink transmission, starting or restarting a timer; and monitorinq a first sidelink control channel, from at least the second device, when the timer, which was started or restarted responsive to the first sidelink transmission, is runninq”; the examiner’s position is that as disclosed in par. 0050 the monitoring is during a specific (e.g., predefined) time period. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the monitoring was started or restarted responsive to the first sidelink transmission for the simple purpose of monitoring during the specific (e.g., predefined) time period; thereby, maximizing resources.
The rest of the arguments they fall for the same reasons as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng 20200145867.

As to claim 1, Tseng discloses a method of a first device [210,310; first and second device can be interchanged] configured to discontinuously monitor one or more sidelink control channels (see abstract), the method comprising: 
performing a first sidelink transmission to a second device [202,320,330] (see par. 0011, 0078), responsive to the first sidelink transmission, starting or restarting a timer (see par. 0083); and 
monitoring a first sidelink control channel, from at least the second device, when the timer is running (see par. 0050, 0081). Tseng does not explicitly disclose that the monitoring was started or restarted responsive to the first sidelink transmission; however, as disclosed in par. 0050 the monitoring is during a specific (e.g., predefined) time period. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the monitoring was started or restarted responsive to the first sidelink transmission for the simple purpose of monitoring during the specific (e.g., predefined) time period; thereby, maximizing resources.

As to claim 3, Tseng discloses the method of claim 1, wherein: the first sidelink transmission comprises a sidelink control information (SCI) transmission (see par. 0011, 0014, 0060).and a sidelink data transmission (see par. 0003).
As to claim 7, Tseng discloses the method of claim 1, wherein: the first device is in sidelink active time when the timer is running; and the first device monitors one or more sidelink control channels when the first device is in sidelink active time (see par. 0003, 0011, 0014, 0060, 0083).
As to claim 9, Tseng discloses the method of claim 1, wherein: the first sidelink control channel is at least one of Physical Sidelink Control Channel (PSCCH), Physical Sidelink Shared Channel (PSSCH) or Physical Sidelink Feedback Channel (PSFCH) (see par. 0050).
As to claim 11, Tseng discloses the method of claim 1, wherein at least one of: a time length of the timer is at least one of specified to the first device or configured for a link between the first device and the second device (see par. 0050, 0081, 0083); or the time length of the timer is at least one of determined or set based on a channel state information (CSI) report availability time.
Regarding claim 20, is the corresponding device claim of method claim 1. Therefore, claim 20 is rejected for the same reasons as shown above.

Claims 2, 4-5, 8, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lee WO 2021/030565.

As to claim 2, Tseng discloses the method of claim 1, wherein: the first sidelink transmission is a sidelink control information (SCI) transmission indicating a channel report request (see par. 0011, 0014, 0060). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 4, Tseng discloses the method of claim 1, wherein: the first sidelink transmission indicates a channel report request; and at least one of: starting or restarting the timer responsive to the first sidelink transmission is performed by starting or restarting the timer based on the report request indicated by the first sidelink transmission; or starting or restarting the timer responsive to the first sidelink transmission is performed by starting or restarting the timer responsive to the CSI report request indicated by the first sidelink transmission (see par. 0011, 0014, 0060). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to properly asses the channel status has reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 5, Tseng he method of claim 4, comprising: performing a second sidelink transmission to the second device, wherein the second sidelink transmission does not indicate a CSI report request, wherein, based on the second sidelink transmission not indicating a CSI report request, the first device does not start or restart the timer responsive to the second sidelink transmission (see par. 0066-0067). Tseng report and timer is based on the request, and it will be obvious that if the sidelink does not request a report, there is no need for the timer and one of the ordinary skills in the art before the effective filing date of the present invention will avoid to implement not need steps for the simple purpose of avoiding wasting resources.
As to claim 8, Tseng discloses the method of claim 1, wherein at least one of: at least one of the first sidelink transmission or a channel state information (CSI) report request indicated by the first sidelink transmission triggers the second device to transmit a CSI report medium access control control element (MAC CE) to the first device; or monitoring the first sidelink control channel is performed to receive a report from the second device (see par. 0066-0067). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 12, Tseng discloses the method of claim 11, wherein at least one of: the time length of the timer [is] at least one of determined or set based on report availability time is at least one of specified to the first device or configured for the link between the first device and the second device (see par. 0050, 0081, 0083). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 13, Tseng discloses a method of a first device configured to discontinuously monitor one or more sidelink control channels (see abstract), the method comprising: performing a first sidelink transmission to a second device (see par. 0011, 0078), wherein the first sidelink transmission indicates a report request; and responsive to at least one of the first sidelink transmission or the report request, staying in sidelink active time (see par. 0083), for monitoring a first sidelink control channel from at least the second device, during a time interval of a report availability time (see par. 0050, 0081). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 14, Tseng discloses the method of claim 13, comprising: starting or restarting a timer responsive to at least one of the first sidelink transmission or the CSI report request (see par. 0083).
As to claim 16, Tseng discloses th method of claim 14, wherein: the first device is in sidelink active time when the timer is running; and the first device monitors one or more sidelink control channels when the first device is in sidelink active time (see par. 0050, 0081).
As to claim 17, Tseng discloses the method of claim 13, wherein at least one of: at least one of the first sidelink transmission or the CSI report request triggers the second device to transmit a CSI report medium access control control element (MAC CE) to the first device; or monitoring the first sidelink control channel is performed to receive a report from the second device (see par. 0066-0067). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.
As to claim 18, Tseng discloses the method of claim 14, wherein at least one of: a time length of the timer is at least one of specified to the first device or configured for a link between the first device and the second device (see par. 0050, 0081, 0083); the timer is an inactivity timer for discontinuous reception (DRX) for sidelink; or the time length of the timer is at least one of determined or set based on the CSI report availability time.
As to claim 19, Tseng discloses the method of claim 13, wherein at least one of: the CSI report availability time is associated with preventing reception of an out of date CSI report; or the CSI report availability time is at least one of specified to the first device or configured for the link between the first device and the second device (see par. 0050, 0081, 0083). Tseng does not explicitly recite CSI. In an analogous art, Lee discloses the first sidelink transmission indicates a channel state information (CSI) report request (see par. 0004). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to properly asses the channel status have reliable communication, avoid interference and maintain compatibility with existing standards.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Chung 20210266769.

As to claim 6, Tseng discloses everything as explained for the method of claim 1, except for stopping the timer responsive to receiving a channel state information (CSI) report medium access control control element (MAC CE) from the second device. In an analogous art,  Chung discloses stopping the timer responsive to receiving a channel state information (CSI) report medium access control control element (MAC CE) from the second device (see par. 0343). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to stop the timer for the report with the deactivation signal of the report since both are no longer needed; thereby, saving power and resources.
As to claim 10, Tseng discloses the method of claim 1, wherein: the timer is an reception for sidelink (see par. 0003, 0011, 0014, 0060, 0083). Tseng although he uses discontinuous reception techniques, the reference does not say explicitly discontinuous reception (DRX). In an analogous art, Chung discloses the timer is an inactivity timer for discontinuous reception (DRX) for sidelink (see par. 0276, 0293, 0297, 302, 0444). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to save power and resources.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng, in view of Lee and further in view of Chung 20210266769.

As to claim 15, Tseng discloses everything as explained for the method of claim 1, except for stopping the timer responsive to receiving a channel state information (CSI) report medium access control control element (MAC CE) from the second device. In an analogous art, Chung discloses stopping the timer responsive to receiving a channel state information (CSI) report medium access control control element (MAC CE) from the second device (see par. 0343). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to stop the timer for the report with the deactivation signal of the report since both are no longer needed; thereby, saving power and resources.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art would be Park WO 2022055254 A1 which discloses to immediately transition to the sleep mode upon receiving the CSI report MAC CE transmitted by the receiving terminal; however, the priority of the present application disqualify Park as prior art; the limitations of wherein the first device stops being in active time when a CSI report associated with the CSI report request is received; and/or wherein the first device is in active time from the time between the first sidelink transmission and receiving a CSI report medium access control control element (MAC CE), have not been found nor have been fairly suggested in the prior art search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647